Case 2:20-cv-03674-SB-MRW Document 61 Filed 04/07/21 Page 1 of 1 Page ID #:212



         JS-6
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES - GENERAL


Case No.: 2:20-cv-03674-SB (MRWx)                              Date:    4/7/2021


Title:    Craig Cunningham v. Grewall Law, et al.


Present: The Honorable        STANLEY BLUMENFELD, JR., U.S. District Judge
                   Victor Cruz                                       N/A
                   Deputy Clerk                                 Court Reporter

    Attorney(s) Present for Plaintiff(s):            Attorney(s) Present for Defendant(s):
                  None Appearing                               None Appearing

Proceedings:         [In Chambers] ORDER DISMISSING PARTIES WITHOUT
                     PREJUDICE [DKT. NOS. 59, 60]

        The Court has reviewed Plaintiff’s notices of voluntary dismissal. (Dkt.
  Nos. 59, 60.) Pursuant to Federal Rule of Civil Procedure 41(a)(1), Defendants
  EAST WEST & BLUE LLC and OPALESCENT IT SOLUTIONS INC. are
  hereby DISMISSED without prejudice.

           IT IS SO ORDERED.




  CV-90 (12/02)                    CIVIL MINUTES – GENERAL             Initials of Deputy Clerk VPC

                                               1
